Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Previously presented rejection of claims 1-6, 8, 9, 11-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained.  

Applicants arguments focus on 
1.  the amendments to claims.  
2. 
    PNG
    media_image1.png
    111
    668
    media_image1.png
    Greyscale


Response:
Applicants arguments are not persuasive. 
While amendments to some of the starting materials SMS address part of the issues raised, the amendments are insufficient to very specific issues raised with regards to end products of the claimed method. Applicant argues that the claim as recited does not limit to any product or regioselectivity.  Thus any product that falls under the umbrella term FACOMPSUBST, that is any compound that contains fluoroalkyl group(s) could be the target of the reaction of the recited starting materials and reagents.  

The position taken is that 35 USC § 112a is a two prongs requirement: making and using.  
112a: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same  (Emphasis added). 

Deliberately avoiding recitation of the target of the claimed method is insufficient to address the issue at hand, that is, predictable use of the claimed method.  
For example, enablement (that is guidance, direction and working example) is found for the replacement of H in a CH=C with a fluoroalkyl group (see pages 18-23), wherein the fluoroalkyl is perfluoroalkyl.  That is, based on the g, d and w, it is not seen wherein the specification enabling disclosure is found for the claimed method when FHALIDE is 
    PNG
    media_image2.png
    29
    88
    media_image2.png
    Greyscale
. such that enablement is limited for formation of perfluoroalkylation.  In addition, based on the g, d and w, perfluoroalkylation occurs such that the said replacement is one H of the CH2 of the monosubstituted ethene starting material.  Amendments to monosubstituted starting materials is noted.  There is no disclosure in the specification for the formation of (per)fluoroalkylation of the internal C of the CH of the starting ethene. See previous action page 4, line 1.  Thus predictable use, that is what can be made, of the claimed method is limited to mono- perfluoroalkylation of the terminal C of the starting ethene.  
Of the many possibilities claimed for the (mono) substitution on ethene,

    PNG
    media_image3.png
    122
    736
    media_image3.png
    Greyscale
 the working examples are limited to one possibility of 
    PNG
    media_image4.png
    23
    87
    media_image4.png
    Greyscale
.  
Examiner’s conclusions as to the scope of the claimed method are consistent with the g, d and w, found in the specification, and are not ‘assertions’ as iterated in Applicant’s Remarks.  Support for Examiner’s conclusions is found in Zhang, Chem. Commun., 2020, 56, 15157—15160 (see Tables and Schemes).  Even though, the disclosure of Zhang is post-filing, the teachings of Zhang cannot be overlooked.  

The position taken is, the identity of the end product (and regioselectivity) matter(s) for predictable use.   

Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.  (emphasis added).  

Suggestion for compact prosecution:
1. 	DELETE option 
    PNG
    media_image2.png
    29
    88
    media_image2.png
    Greyscale
 in base claim.
Amend base claim by replacing ‘fluoro alkylated’ with the term ‘perfluoroalkylated’ 
Recite in the base claim, formulae for target compound(s) of the claims, specifically with respect to ethene starting material. 
2. 	MPEP 1204 Notice of Appeal [R-10.2019]. 
3. 	The examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The claimed method is drawn to making  fluoro alkylated compound FACOMPSUBST.  The structural make-up of this compound is not defined rendering the claim (objective) vague and interpretation of scope of the claim difficult.  
For example, interpretation of the term ‘fluoroalkylation’ (see page 17), along the lines of commonly known term  ‘hydrohalogenation’ or ‘hydroalkylation’ would suggest that the instantly claimed method is for addition of fluoro and alkyl groups, to (double bond) in the starting material. 

As defined polystyrene of COMPSUBST-I is in group with ethene starting material. Polystyrene would belong to 6-membered RINGA, with alkyl substitution. 
5-Membered aromatic RINGA possibility and 6-membered heterocyclic RINGA 
    PNG
    media_image5.png
    107
    772
    media_image5.png
    Greyscale

other than the 5-membered aromatic ferrocene, include impossible ring systems.  If a substituent is impossible, the claim can properly be rejected under 35 USC 112 paragraph 1 or 2. A compound with an impossible substituent clearly cannot be made, and hence a paragraph 1 rejection is proper.  Alternatively, if it is impossible, then it is not correct.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also see,  In re Zletz, 13 USPQ2d 1320, 1322. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  (emphasis added). 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625